NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa



                                        August 31, 2015

      Hon. Virginia Koblizek Burt                  Hon. Mark Skurka
      Attorney At Law                              District Attorney
      P. O. Box 717                                901 Leopard Street, Room 205
      Sinton, TX 78387                             Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Adolfo Aguilo Jr.
      Assistant District Attorney
      Nueces County Courthouse
      901 Leopard - Room 206
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00151-CR
      Tr.Ct.No. 12-CR-3065-E
      Style:    Jose Rocha v. The State of Texas


            The above-referenced cause has been set for submission without oral argument
      on Monday, September 21, 2015, before a panel consisting of Chief Justice Rogelio
      Valdez, Justice Nelda V. Rodriguez and Justice Gregory T. Perkes.

                                            Very truly yours,



                                            Cecile Foy Gsanger, Clerk

      CFG:ch